IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 99-41393
                          Summary Calendar



IVA BOWERS,

                                           Plaintiff-Appellant,

versus

KENNETH S. APFEL, COMMISSIONER OF SOCIAL
SECURITY,

                                           Defendant-Appellee.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                          USDC No. 4:99-CV-39
                         --------------------
                             July 24, 2000

Before SMITH, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Iva Bowers appeals the Commissioner’s denial of her

application for disability benefits.   The district court affirmed

the denial.

     Bowers argues that the Commissioner erred by failing to

apply Social Security Ruling 99-3(5) and this court’s decision in

McQueen v. Apfel, 168 F.3d 152, 155-56 (5th Cir. 1999), to her

case.    However, the Commissioner determined at the fourth step of

the evaluation process that Bowers was not disabled.     McQueen and


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-41393
                                  -2-

Ruling 99-3(5) apply to determinations made at the fifth step of

the analysis.    See McQueen, 168 F.3d at 154-56; 64 Fed. Reg.

28,855.   Accordingly, there was no need for the Commissioner to

reach the fifth step.     See, e.g., Wren v. Sullivan, 925 F.2d 123,

125-26 (5th Cir. 1991).

     Bowers argues that the Commissioner erred by failing to hear

from a vocational expert.    Because the Commissioner determined at

the fourth step that Bowers was not disabled, there was no need

to consult a vocational expert.     See Green v. Schweiker, 694 F.2d

108, 112 (5th Cir. 1982).

     Bowers argues that the Commissioner did not properly

evaluate the medical evidence.    Having reviewed the record, we

conclude that it contains substantial evidence in support of the

Commissioner’s findings.    See Anthony v. Sullivan, 954 F.2d 289,

295 (5th Cir. 1992).

     AFFIRMED.